 

--------------------------------------------------------------------------------


EXHIBIT 10.4
CAMELOT ENTERTAINMENT GROUP, INC.


$_____________


FIFTEEN PERCENT (15%) CONVERTIBLE NOTE
DATED ______________, 2009




THIS NOTE (the “Note”) is a duly authorized Convertible Note of Camelot
Entertainment Group, Inc., a Delaware corporation (the “Company”).  This Note is
a replacement for the note of the Company to ________________________ assigned
to the Holder (as defined below) pursuant to that certain Wrap-around agreement
of even date (the “Agreement”).  By execution below, the Company affirms the
Debt de novo represented by the original note.  All terms capitalized in this
Note but not defined will have the meanings as defined in the Agreement.


FOR VALUE RECEIVED, the Company promises to pay __________________ (the
“Holder”), the principal sum of $______________ (the “Principal Amount”) or such
lesser principal amount following the conversion or conversions of this Note in
accordance with Paragraph 2 (the “Outstanding Principal Amount”) on
_______________, 2010 (the “Maturity Date”), and to pay interest on the
Outstanding Principal Amount (“Interest”) in a lump sum on the Maturity Date, at
the rate of fifteen percent (15%) per Annum (the “Rate”) from the date of
issuance.


Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest.  Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly.  The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time.  The Company may prepay principal and interest on this Note at any time
before the Maturity Date.


The Company will pay the Outstanding Principal Amount of this Note on the
Maturity Date, free of any withholding or deduction of any kind (subject to the
provision of paragraph 2 below), to the Holder as of the Maturity Date and
addressed to the Holder at the address appearing on the Note Register.


This Note is subject to the following additional provisions:


1.           All payments on account of the Outstanding Principal Amount of this
Note and all other amounts payable under this Note (whether made by the Company
or any other person) to or for the account of the Holder hereunder shall be made
free and clear of and without reduction by reason of any present and future
income, stamp, registration and other taxes, levies, duties, cost, and charges
whatsoever imposed, assessed, levied or collected by the United States or any
political subdivision or taxing authority thereof or therein, together with
interest thereon and penalties with respect thereto, if any, on or in respect of
this Note (such taxes, levies, duties, costs and charges being herein
collectively called “Taxes”).

 
 

--------------------------------------------------------------------------------

 

 


2.           The Holder of this Note is entitled, at its option, at any time
after the issuance of this Note, to convert all or any lesser portion of the
Outstanding Principal Amount and accrued but unpaid Interest into Common Stock
at a conversion price (the “Conversion Price”) for each share of Common Stock
equal to at a price which is a _____% discount to the average closing bid price
for the Common Stock for the five trading days before the day that the Holder
requests conversion, unless otherwise modified by mutual agreement between the
Parties (the “Conversion Price”).  (The Common stock into which the Note is
converted shall be referred to in this agreement as “Conversion Shares.”)  The
Issuer will not be obligated to issue fractional Conversion Shares.  For purpose
of this section, the closing bid price of the Common Stock shall be the closing
bid price as reported by the Nasdaq Stock Market, or the closing bid price in
the over-the-counter market or, if the Common Stock is listed on another stock
market or exchange, the closing bid price on such exchange as reported in the
Wall Street Journal.  The Holder may convert this Note into Common Stock by
surrendering the Note to the Company, with the form of conversion notice
attached to the Note as Exhibit A, executed by the Holder of the Note evidencing
such Holder’s intention to convert the Note.


The Company will not issue fractional shares or scrip representing fractions of
shares of Common Stock on conversion, but the Company will round the number of
shares of Common Stock issuable up to the nearest whole share.  The date on
which a Notice of Conversion is given shall be deemed to be the date on which
the Holder notifies the Company of its intention to so convert by delivery, by
facsimile transmission or otherwise, of a copy of the Notice of
Conversion.  Notice of Conversion may be sent by facsimile to the Company, attn:
Mr. Robert P. Atwell, President.  The Holder will deliver this Note, together
with original executed copy of the Notice of Conversion, to the Company within
three (3) business days following the Conversion Date.  At the Maturity Date,
the Company will pay any unconverted Outstanding Principal Amount and accrued
Interest thereon, at the option of the Company, in either (a) cash or (b) Common
Stock valued at a price equal to the Conversion Price determined as if the Note
was converted in accordance with its terms into Common Stock on the Maturity
Date.


3.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to the payment of the
Outstanding Principal Amount of this Note at the Maturity Date, and in the coin
or currency herein prescribed.  This Note and all other Notes now or hereafter
issued on similar terms are direct obligations of the Company.  In the event of
any liquidation, reorganization, winding up or dissolution, repayment of this
Note shall not be subordinate in any respect to any other indebtedness of the
Company outstanding as of the date of this Note or hereafter incurred by the
Company.


Such non-subordination shall extend without limiting the generality of the
foregoing, to all indebtedness of the Company to banks, financial institutions,
other secured lenders, equipment lessors and equipment finance companies, but
shall exclude trade debts.  Any warrants, options or other securities
convertible into stock of the Company issued before the date hereof shall rank
pari passu with the Note in all respects.

 
 

--------------------------------------------------------------------------------

 

4.           If at any time or from time to time after the date of this Note,
the Common Stock issuable upon the conversion of the Note is changed into the
same or different numbers of shares of any class or classes of stock, whether by
recapitalization or otherwise, then in each such event the Holder shall have the
right thereafter to convert the Note into the kind of security receivable in
such recapitalization, reclassification or other change by holders of Common
Stock, all subject to further adjustment as provided herein.  In such event, the
formulae set forth herein for conversion and redemption shall be equitably
adjusted to reflect such change in number of shares or, if shares of a new class
of stock are issued, to reflect the market price of the class or classes of
stock issued in connection with the above described transaction.


5.           If one or more of the “Events of Default” as described in the
Agreement shall occur, the Company agrees to pay all costs and expenses,
including reasonable attorney’s fees, which the Holder may incur in collecting
any amount due under, or enforcing any terms of, this Note.


6.           Prepayment.  At any time that the Note remains outstanding, upon
three business days written notice (the “Prepayment Notice”) to the Holder, the
Company may pay the entire Outstanding Principal Amount of the Note plus any
accrued but unpaid Interest.  If the Company gives written notice of prepayment,
the Holder continues to have the right to convert principal and interest on the
Note into Conversion Shares until three business days elapses from the
Prepayment Notice.


7.           The Company covenants that until all amounts due under this Note
are paid in full, by conversion or otherwise, unless waived by the Holder or
subsequent Holder in writing, the Company shall:


give prompt written notice to the Holder of any Event of Default or of any other
matter which has resulted in, or could reasonably be expected to result in a
materially adverse change in its financial condition or operations;


give prompt notice to the Holder of any claim, action or proceeding which, in
the event of any unfavorable outcome, would or could reasonably be expected to
have a Material Adverse Effect (as defined in the Note Purchase Agreement) on
the financial condition of the Company;


at all times reserve and keep available out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of this Note into
Common Stock, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient to effect the conversion of the Outstanding
Principal Amount of this Note into Common Stock.


8.           Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,


 
(i) in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or



 
(ii) in the case of mutilation, upon surrender and cancellation of this Note,
then the Company at its expense will execute and deliver to the Holder a new
Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.


 
 

--------------------------------------------------------------------------------

 



 


9.           If any term in this Note is found by a court of competent
jurisdiction to be unenforceable, then the entire Note shall be rescinded, the
consideration proffered by the Holder for the remaining Debt acquired by the
Holder not converted by the Holder in accordance with this Note shall be
returned in its entirety and any Conversion Shares in the possession or control
of the Investor shall be returned to the Issuer.


10.           The Note and the Agreement between the Company and the Holder
(including all Exhibits thereto) constitute the full and entire understanding
and agreement between the Company and the Holder with respect to the subject
hereof.  Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.


11.           This Note shall be governed by and construed in accordance with
the internal laws of the State of Delaware.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized, as of the date first written above.




CAMELOT ENTERTAINMENT GROUP, INC.






By:___________________________________
Robert P. Atwell, President




 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------
